DETAILED ACTION
1.	REASONS FOR ALLOWANCE:
	Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1-16 and 21 are allowable because Bogoni et al (Pub. No.: US 2015/0207567), Ghelfi et al (Pub. No.: US 2015/0110494), and lichenko et al (US
Patent No. 7,587,144), takes alone or in combination, fails to teach a first input configured to receive a broadband optical pulse train; a second input configured to receive a first control voltage representative of an amplitude signal; an electrooptic modulator coupled to the first input and to the second input to receive the broadband optical pulse train and the first control voltage, and to modulate the broadband optical pulse train in accordance with the amplitude signal, the electrooptic modulator configured to produce two complementary optical outputs that form two arms of an interferometer; an optical delay component coupled to the electrooptic modulator to impart an optical path difference into one of the complementary outputs of the electrooptic modulator; and a combiner to receive two complementary optical outputs of the electrooptic 
Claims 17-18 are allowable because Bogoni et al (Pub. No.: US 2015/0207567), Ghelfi et al (Pub. No.: US 2015/0110494), and lichenko et al (US
Patent No. 7,587,144), takes alone or in combination, fails to teach receiving a
broadband optical pulse train and a plurality of control signals at a voltage tunable optical filter (VTOF); for each pulse of the broadband optical pulse train, producing an interference fringe pattern at the output of the VTOF, wherein an extinction ratio of the fringe pattern is determined in accordance with a first of the plurality of control signals, and a shift of the fringe pattern is determined in accordance with the second of the plurality of control signals; broadening spectral contents of the fringe pattern in time using an optically dispersive element; generating an electrical signal by detecting the time-broadened optical signal; filtering the electrical signal, or digital samples thereof, to produce at least a portion of an RF passband signal of interest; and repeating operations for additional pulses of the broadband optical pulse train to generate the remaining portions of the RF passband signal of interest.

Patent No. 7,587,144), takes alone or in combination, fails to teach a voltage tunable optical filter, comprising: a first input to receive a broadband optical pulse
train, two or more additional inputs to receive a plurality of control voltages, and
an output, wherein the voltage tunable optical filter is configured to produce an interference fringe pattern at the output, wherein an extinction ratio of the fringe
pattern is determined in accordance with a first of the plurality of control voltages, and a shift of the fringe pattern is determined in accordance with a
second of the plurality of control voltages; a dispersive element, coupled to the
output of the voltage tunable optical filter, to broaden spectral contents of the
fringe pattern in time; and an optical-to-electrical converter, coupled to an output
of the dispersive element, to detect a time-broadened optical signal produced by
the dispersive element and generate an electrical signal based thereon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


from the examiner should be directed to Hanh Phan whose telephone number
is (571)272-3035. If attempts to reach the examiner by telephone are
unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on
(571)272-3078. The fax phone number for the organization where this application
or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the
receptionist whose telephone number is (703)305-4700.

/HANH PHAN/Primary Examiner, Art Unit 2636